Citation Nr: 1109384	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right shoulder disability from June 27, 2005, to July 12, 2006.

2.  Entitlement to a disability rating in excess of 30 percent for right shoulder disability from September 1, 2007, to the present.

3.  Entitlement to a total disability rating based upon individual unemployability  due to service-connected disabilities (TDIU) from January 19, 2006, to July 12, 2006.

4.  Entitlement to TDIU benefits from September 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1966 to October 1969, and from January 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2005 and June 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran was scheduled for a video conference hearing before a member of the Board in January 2010.  However, the Veteran requested that his January 2010 hearing be rescheduled.  Thereafter, his request for a hearing was withdrawn by way of a September 2010 correspondence from his accredited representative.  The Veteran later submitted a correspondence in November 2010, in which he stated that he wished to continue his appeal and to be scheduled for his "last appointment."  In a January 2011 Written Brief Presentation, the Veteran's representative essentially provided further clarification by requesting that the Veteran be rescheduled for appropriate VA examinations.  Therefore, the Veteran's request for a video conference hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

 In a January 2011 Written Brief Presentation, the Veteran's accredited representative raised an informal claim for an increased disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The issue of an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of an increased rating for the service-connected right shoulder disability from September 1, 2007, and the claim for TDIU benefits from September 1, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 27, 2005, to July 12, 2006, the preponderance of the evidence does not show that the Veteran's right shoulder disability was manifested by limitation of motion to 25 degrees from his side.

2.  From January 19, 2006, to July 12, 2006, the Veteran's service-connected disabilities were:  PTSD, rated as 50 percent disabling; and a right shoulder disability, rated as 30 percent disabling; his combined disability rating for this time period was 70 percent.

3. From January 19, 2006, to July 12, 2006, the preponderance of the evidence does not show that the Veteran was unable to secure and maintain substantially gainful employment solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a right shoulder disability from June 27, 2005, to July 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 (2010).

2.  The criteria for TDIU benefits from January 19, 2006, to July 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2005, March 2006, and May 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the May 2008 mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Right Shoulder Disability from June 27, 2005, to July 12, 2006

By way of brief history, the Veteran filed a claim for an increased disability rating for his service-connected right shoulder on June 27, 2005.  Thereafter, a 30 percent disability rating was assigned by way of the October 2005 rating decision.  The record reflects that the Veteran underwent a right shoulder hemiarthroplasty with right Copeland implant on July 13, 2006.  In a May 2007 rating decision, he was awarded a temporary 100 percent disability rating for thirteen months of convalescence following his surgery under Diagnostic Code 5051, until August 31, 2007.  He has not expressed disagreement with the assignment of the temporary total rating, and this issue is not currently on appeal.  Thereafter, a 30 percent disability rating was assigned for the Veteran's right shoulder disability from September 1, 2007.  The issue of an increased rating for the right shoulder disability from September 2007, to the present is addressed in the remand portion below.  

Here, the Veteran claims that his right shoulder disability warrants a rating higher than the 30 percent rating assigned for this period.  For this time period, the Veteran's right shoulder disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows:  forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, that is intermediate between favorable and unfavorable warrants a 40 percent rating in the major shoulder.  A maximum, 50 percent rating is assigned for unfavorable ankylosis in the major shoulder, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 40 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent rating for the major and minor shoulders.  Malunion of the humerus with marked deformity warrants a 20 percent rating for the minor shoulder and a 30 percent rating for the major shoulder.  In addition, a 20 percent rating is warranted where there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level for both the major and minor arms.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Fibrous union of the humerus warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm and a 60 percent rating for major arm. Loss of head (or flail joint) warrants a 70 percent rating for the minor arm and an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 10 percent rating for either arm, is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  In order to warrant the assignment of a maximum 20 percent rating for either the major or the minor arm, the evidence must show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this Diagnostic Code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69.  

Turning to the merits of the claim, the Veteran's VA medical records show intermittent treatment for his right shoulder disability.  A June 2005 treatment record includes the Veteran's report of right shoulder pain for approximately ten years.  The physical examination revealed right shoulder range of motion as follows:  flexion to 90 degrees; external rotation to 35 degrees; and internal rotation to L4.  The Veteran was neurovascularly intact.  He was noted to have crepitus and pain with range of motion.  An associated X-ray revealed right glenohumeral arthritis.  The Veteran was given a steroid injection to his right shoulder.

In a July 2005 VA treatment record, the Veteran was noted to have undergone shoulder surgery in the 1970's after dislocating his shoulder.  He reported having the progressive onset of pain in his shoulder for the past ten years.  The physical examination revealed right shoulder range of motion as follows:  abduction to 85 degrees; external rotation to 35 degrees; and internal rotation to the lower lumbar spine.  Distally, there was a normal neurovascular examination.  The Veteran was noted to have a fair amount of crepitus with range of motion of the shoulder.  

In September 2005, the Veteran underwent a VA joints examination, at which time the Veteran reported a history of right shoulder dislocations and a right shoulder capsulorrhaphy surgery in the 1970's.  He reported that his right shoulder had become progressively more painful and stiff over the years.  The Veteran stated that he had been unable to hold a job for the previous six to seven years, as he was limited in his job activities because of his right shoulder.  He reported that he was unable to perform overhead activities or anything that required his arm or hand to be outstretched away from his body.  The Veteran reported flare ups of his right shoulder symptomatology approximately three times a day, which were brought on by any type of overhead activities; the flare ups were reported to limit his functional capability.  In addition, he reported a felling of instability in his right shoulder at all times.  Although he reported experiencing pain with repetitive use of his right shoulder, he denied any decreased motion following repetitive use.  The Veteran denied any recent shoulder dislocations.  He did not wear a brace of use any assistive devices.

On the physical examination, the Veteran demonstrated obvious limitation of his right arm motion with dressing and undressing.  The examiner did not appreciate any significant abnormalities or deformities on the right shoulder upon visual inspection.  There was no muscle wasting or atrophy of the shoulder girdle observed.  The right shoulder was tender to palpation.  There was no evidence of skin changes, induration, erythema, rash breakdown, or signs of swelling or edema.  Range motion of the right shoulder was demonstrated as follows:  forward flexion to 90 degrees, with pain beginning at 80 degrees; abduction to 60 degrees, with pain beginning at 45 degrees; extension to 45 degrees, with pain beginning at 30 degrees; external rotation to 30 degrees, with pain beginning at 10 degrees; and internal rotation to 10 degrees, with pain beginning at neutral.  The Veteran had increased pain with repetitive motion of the shoulder; however, the examiner did not appreciate any decreased motion with repetitive use.  He had weak rotator cuff muscles; this was noted to be painful.  The Veteran had positive speed and negative Yergason testing.  The elbow, wrist, and hands demonstrated full, painless range of motion.  Muscle testing revealed "3+/5" for biceps and triceps.  He had normal sensation to light touch throughout all dermatomes of the upper extremity.  The examiner noted that a June 2005 X-ray revealed spurring of the glenohumeral joint, which was consistent with degenerative joint disease.  With respect to the DeLuca provisions, the examiner stated that it was conceivable that pain could further limit function, as previously described.   However, he stated that it was not feasible to attempt to express any of this in terms of additional limitations of motion, as these matters could not be determined with any degree of medical certainty.

A June 2006 VA treatment record, dated prior to the Veteran's right shoulder surgery, includes his report of right shoulder pain, decreased range of motion, and popping.  The physical examination revealed guarding with range of motion testing of the right shoulder; abduction was demonstrated from 0 to 90 degrees.  

Based on the foregoing, the Board finds that the preponderance of the evidence does not show that a disability higher than 30 percent is warranted for the Veteran's right shoulder disability from June 27, 2005, to July 12, 2006.  Initially, the Board notes that the medical evidence does not show any ankylosis of the Veteran's right shoulder.  Diagnostic Codes 5200 is therefore not for application in this case.

In addition, the Veteran's disability does not warrant a higher disability rating under Diagnostic Code 5202, as the Veteran's condition was not productive of ankylosis of the scapulohumeral articulation, or fibrous union of the humerus, nonunion (false flail joint) of the humerus, or loss of head (or flail joint).  Accordingly, Diagnostic Code 5202 is not applicable.  

Diagnostic Code 5203 is also not for application, since the evidence does not show that the Veteran's disability was productive of malunion of the clavicle or scapula, nonunion of the clavicle or scapula, or dislocation of the clavicle or scapula.

In addition, under Diagnostic Code 5201, in order warrant a higher disability rating for the entire appeal period, the Veteran's disability must have been productive of limitation of motion of the arm to 25 degrees from the side.  As noted above, the medical evidence shows that the Veteran demonstrated right arm flexion to at least 80 degrees, with pain, right arm abduction to at least 60 degrees, with pain.  While the Veteran's right shoulder range of motion was additionally limited by pain on objective testing, he still demonstrated right arm motion in excess of 25 degrees.  As such, the preponderance of the evidence does not show that the Veteran's right shoulder disability does not meet the criteria for the next-higher, 40 percent rating under Diagnostic Code 5201.  

In this regard, the Board has specifically considered the guidance of DeLuca, 8 Vet. App. at 202.  While there are consistent reports of pain, and there are indications that the Veteran's motion is evidenced by pain and additional limitations on attempted repetitive motion and during flare-up, the September 2005 examiner essentially determined that any additional limitations of motion due to pain could not be determined with any degree of medical certainty.  As noted above, on objective testing the Veteran demonstrated right shoulder motion in excess of 25 degrees from his side, even accounting for pain.  While the Veteran has reported that he had limited right shoulder motion and right shoulder pain with overhead activities, there is no objective evidence of additional limitations due to pain, fatigue, weakness, or lack of endurance that meet the criteria for the assignment of the next highest disability rating.  The Board finds that the appropriate factors were noted by the examiner in recording the Veteran's range of motion studies, and were contemplated in the examination results.  Therefore, the Board determines that a higher disability rating in consideration of DeLuca and applicable VA code provisions is not warranted.

In reaching the above determination, the Board has considered the Veteran statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.   In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating currently assigned for his right shoulder disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings at during the identified period currently on appeal.  While the Veteran has been reported that he was unable to work due to his right shoulder disability, there is no objective evidence of record that his level of impairment was so severe as to warrant a disability rating higher than what has already been assigned.  Moreover, such industrial impairment has been adequately contemplated by the currently assigned disability rating.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

After reviewing all pertinent provisions, however, the Board can find no basis on which to assign a higher or separate disability rating.  The preponderance of the evidence is against a disability rating higher than 30 percent for the Veteran's right shoulder disability for the period on appeal.  

TDIU from January 19, 2006, to July 12, 2006

The Veteran has claimed that he is unable to obtain substantial employment due to his service-connected disabilities.  Specifically on his application for TDIU benefits, which was received on January 19, 2006, the Veteran claimed that he was unable to work due to his service-connected right shoulder and PTSD disabilities.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claim in this instance.  Accordingly, the appeal must be denied.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.   See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.  See, also, Ferraro v. Derwinski, 1 Vet. App. 362, 331- 32 (1991).

In order to be granted a TDIU, however, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  And as the Court further explained in Van Hoose, the disability rating, itself, is recognition that industrial capabilities are impaired, especially when the Veteran has one of the higher ratings that may be assigned.  See also 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).

For this period on appeal, the Veteran was service-connected for two disabilities, PTSD and is right shoulder disability.  At the time the Veteran filed his claimed in January 2006, his PTSD disability was rated as 50 percent disabling, and his right shoulder disability was rated as 30 percent disabling.  The combined rating of all the service-connected disabilities for this time period is 70 percent, and meets the combined rating requirement of 70 percent.  Therefore, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities. 

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  On his application for TDIU benefits, he reported that his right shoulder disability and PTSD prevented him from working.  He reported that he last worked in February 2005.  The Veteran indicated that he previously worked for the U.S. Postal Service from April 1975 to October 1998.  He also reported that he worked as a truck driver from June 2000 to May 2001, as a general laborer from July 2001 to September 2002, and in production from September 2003 to February 2004.  He reported that he completed one year of high school.  In addition to his service-connected disabilities, the Veteran indicated that he had a bad back and bad feet.  

The Veteran underwent a VA PTSD examination in November 2004, at which time he reported that he was unable to work on a regular basis due to his "problems."  He attributed this to his depression, poor concentration, and his chronic drinking.  He stated that he performed temporary work whenever he felt able.  He reported his psychiatric symptomatology to include depression, withdrawal, chronic anxiety, slow thinking, decreased concentration, and sleep disturbances.  The Veteran also reported a history of treatment for his alcohol and drug abuse.  The mental examination revealed that the Veteran was disheveled, with a blunted affect.  The examination was negative for evidence of a thought disorder, hallucinations, or delusions.  He denied having any suicidal or homicidal ideations.  The Veteran's cognitive function appeared intact, and his judgment and insight were fair.  The Veteran was diagnosed with PTSD, which the examiner determined levied a moderate degree of impairment in the Veteran's occupational and social functioning.  The examiner concluded that the Veteran was competent to manage his VA funds. 

The Veteran's VA treatment records show intermittent treatment for his service-connected right shoulder disability, as well as treatment for nonservice-connected disorders, to include a low back disorder, and a bilateral foot condition.  In addition, these records show frequent treatment for a poly-substance abuse disorder throughout the period on appeal.  These records are negative for any medical opinions as to the Veteran's employability.


In June 2005, the Veteran underwent a VA vocational therapy assessment.  He reported that he had a high school diploma and a certificate in welding.  His physical limitations were noted to include his right shoulder disability and a non-service connected high blood pressure disorder.  The Veteran was also noted to have PTSD, as well as a drug and alcohol dependence problem.  With regards to his previous work history, he indicated that he worked as a truck driver from 1997 to 2004, but that he left this employment after losing his driver's license.  The Veteran also indicated that he worked as a laborer from April 2004 to September 2004, after which he left for another job.  He reported that he worked as a production worker from September 2004 to February 2005, and that he quit because the work was "killing" his shoulder.  His work skills were listed as laborer, welder, cook, and housekeeping.  The barriers to his employment were noted as PTSD and "hard work."  The Veteran indicated that he wanted to train to become a master barber.  A June 2005 record shows that he was given medical clearance to participate in compensated work therapy (CWT) and that he completed all of the mandatory testing.  He began CWT in June 2005.

VA treatment records reflect that the Veteran underwent vocational therapy, to include CWT, from June 2005 to July 2005.  It was noted in a July 2005 record that the Veteran was given a two week absence from the program earlier that month, following a substance abuse relapse.  The July 2005 record includes the Veteran's report that he was hired by a private company as a full-time dock worker, with his employment to begin later that month.  

In September 2005, the Veteran underwent a VA joints examination to assess his service-connected right shoulder disability.  He reported that he was unable to hold a job for the past six or seven years due to his right shoulder pain; he stated that he was limited in his job activities because he was unable to perform overhead activities or anything that required his arm or hand to be outstretched away from his body.  The physical examination revealed limitations of the range of motion of the Veteran's right shoulder, to include pain on range of motion testing.  Following the examination, the diagnosis, in part, was degenerative arthritis of the right shoulder, right rotator cuff tendonitis, and rule out rotator cuff tear.  The examiner did not provide an opinion as to the impact of the Veteran's right shoulder disability on his employability.  

Treatment records dated from February 2005 to June 2006 show that the Veteran underwent psychiatric treatment for his PTSD at VA medical facilities and the Vet Center.  On a June 2005 mental status examination, the Veteran was well groomed, with no impairments in speech, psychomotor functioning, mood, ideation, or cognition; the examiner determined that the Veteran's insight was good and that he could make good decisions.  A September 2005 treatment record shows that on a mental status examination, the Veteran was well dressed, alert, and without psychomotor agitation/retardation, cognitive impairments, or impaired judgment or insight.  In February 2006, the Veteran presented with a depressed mood and reported suicidal ideations, without a plan.  A June 2006 Vet Center note documents the Veteran's report essentially that he had been unable to attend his previous group therapy sessions due to work; the record shows that the Veteran was alert, oriented, and motivated to return to group therapy.  An additional June 2006 Vet Center record shows that the Veteran's prognosis was considered favorable if he continued treatment for his PTSD and related symptoms.  

The Veteran's former employer I.B.C.M.C. completed a Request for Employment Information form (VA Form 21-4192) in March 2006.  The employer reported that the Veteran worked as a manufacturing production worker from October 2004 to February 2005.  It was reported that the Veteran quit this employment without notice.  

In June 2006, the Veteran's former employer T.S. provided information as to the Veteran's previous employment.  It was reported that the Veteran worked as a general laborer/clean-up worker from April 1998 to October 2004.  The employer reported that the Veteran was no longer employed with the company because of his shoulder; it was reported that the Veteran could not keep up with the work load.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities render him unemployable.  Although the Veteran has asserted that he cannot work because of his service-connected PTSD and right shoulder disabilities, the Board finds no objective medical evidence that the Veteran's service-connected disabilities rendered him unemployable for this time period.  In this regard, the Board initially notes that the record is negative for any objective evidence or medical opinions that the service-connected disabilities prevented the Veteran from working.  Indeed, the November 2004 VA examiner determined that the Veteran's PTSD only resulted in moderate occupational impairments.  While the Veteran is noted to have had some physical limitations related to his service-connected right shoulder disability, and no doubtedly had some social and industrial impairments due to his PTSD, he has not provided any objective medical evidence or information to support his contention that he was unable to work in any capacity whatsoever as the result of his disabilities.  Thus, the preponderance of the evidence does not support a claim of entitlement to TDIU.

While the Veteran has claimed that he has been unable to work due to his service-connected disabilities since approximately February 2005, the preponderance of the evidence does not show that he was unemployable due to his service-connected disabilities.  Initially, the Board notes that the record indicates that the Veteran received VA vocational rehabilitation and was enrolled in CWT from June 2005 to July 2005.  Significantly, the fact that the Veteran was involved in vocational therapy and CWT indicates a determination that the Veteran was able to train for or obtain a suitable job.  Indeed, he was given medical clearance to participate in the CWT program and completed all necessary testing in June 2005.  Although he only participated in the CWT for a short time, this was not due to his service-connected disabilities; instead, the Veteran was suspended from the program due to a substance abuse relapse.  Furthermore, the record shows that the Veteran chose to terminate this employment, as he reported that he obtained full-time work in July 2005.  

The Board acknowledges that the June 2006 Request for Employment Information completed by T.S. shows that the Veteran's employment was terminated in October 2004 because he was unable to keep up with the work load due to his shoulder.  However, by the Veteran's own report, he obtained subsequent employment with I.B.C.M.C. as a production worker from October 2004 to February 2005, work which more than likely required significant physical involvement.  Although the Veteran reported in June 2005 that he was unable to perform this work due to his shoulder, the employer I.B.C.M.C. reported on the March 2006 Request for Employment Information form that the Veteran quit this employment without notice.  Again, the Board reiterates that subsequently the Veteran was to participate in vocational therapy and CWT in June 2005 and secured a employment with a private company as a dock worker in July 2005.  Given this, the preponderance of the evidence simply does not show that the Veteran was unable to obtain any type of work whatsoever due to his service-connected disabilities.   

Here, the Board highlights that the Veteran has provided inconsistent statements as to the date that he last worked.  On his claim for TDIU benefits, the Veteran claimed that he last worked in February 2005 and essentially that he was unable to work due to his right shoulder disability.  However, VA treatment records dated in July 2005 show that the Veteran actually participated in vocational therapy and CWT and that he obtained employment as a dock worker in July 2005. Additionally, a June 2006 Vet Center record includes the Veteran's report of being unable to attend group therapy due to work.  Thus, it appears that the Veteran has worked, in some capacity, since February 2005.  This evidence of actual employment, consisting of the Veteran's own reported employment history he gave while seeking vocational therapy and medical care, shows that the Veteran's testimony as to an inability to work since February 2005 is simply not credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  It also weighs against entitlement to a TDIU, as it shows that he was employed as recently as in 2006.

The Board acknowledges that the Veteran no doubtedly had some limitations due to his service-connected disabilities during the period currently on appeal.  However, these factors have been contemplated by the disability ratings assigned for his PTSD and right shoulder disability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this is taken into account in the assigned disability ratings.  In this case, there is no showing of total individual unemployability based solely on his service-connected disabilities.

The Board has considered the Veteran's own statements that he was unable to work due to his disabilities, and the Board finds these statements competent to describe the Veteran's current symptomatology and his work experiences.  However, there is no medical opinion of record to support the contention that the Veteran is unable to work due to his service-connected disabilities.  To the extent that the Veteran contends that the evidence shows that he was unable to work solely due to his service-connected PTSD, the Board concludes that the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Essentially, the Veteran has not provided competent and credible evidence that shows that he was unable to obtain any type of employment whatsoever solely based on his service-connected disability or otherwise shows that the TDIU benefits are warranted in this case.  

The fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities render him unable to obtain or retain substantially gainful employment.  Accordingly, entitlement to a TDIU is not warranted for the identified time period and the appeal as to this issue must be denied. 




ORDER

Entitlement to a disability rating in excess of 30 percent for a right shoulder disability from June 27, 2005, to July 12, 2006, is denied.

Entitlement to TDIU benefits from January 19, 2006, to July 12, 2006, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

Increased Rating for Right Shoulder Disability from September 1, 2007

As noted above, the Veteran underwent surgery on his right shoulder in July 2006, for which he was assigned a 100 percent temporary disability rating from July 13, 2006, until August 31, 2007.  Thereafter, the RO assigned a 30 percent disability rating, effective September 1, 2007.  The Veteran claims that his right shoulder disability is more severe than what is reflected by the 30 percent rating assigned since September 1, 2007.  

A review of the claims file shows that the Veteran last underwent a VA examination for his right shoulder in September 2005.  Thereafter, the Veteran underwent surgery on his right shoulder in July 2006 and subsequent treatment his disability at a VA medical facility, as evidenced by the VA medical treatment records currently associated with the claims file.  However, the Veteran's right shoulder disability has not been assessed for rating purposes following the June 2006 surgery.

The claims file reflects that the Veteran, his accredited representative, and a Decision Review Officer (DRO) participated in a DRO conference in October 2008 with respect to the Veteran's claims.  The DRO determined that a contemporaneous VA examination was needed with respect to the Veteran's claim prior to rendering a decision in the Veteran's case to determine whether the Veteran's disability had worsened.  Subsequently, the Veteran was scheduled for VA joints examination on October 14, 2008.  However, the claims file reflects that the Veteran was incarcerated on October 6, 2008.  The date of his release is unclear; however, it does not appear that the Veteran was available for the scheduled VA examinations.  No further attempts were made to reschedule the Veteran for examinations with respect to his claims.

In a January 2011 Written Brief Presentation, the Veteran's accredited representative essentially indicated that the Veteran was likely unavailable for the October 2008 VA examination due to his incarceration.  The representative requested that the Veteran be rescheduled for a VA examination.  Thus, the representative essentially asserted that the Veteran is now available to attend any scheduled VA examinations.

In light of the most recent assertion proffered by the Veteran's representative with regards to his request to be rescheduled for appropriate VA examinations and the Veteran's assertions and medical evidence indicating a possible increase in severity with regard to the service-connected right shoulder and PTSD disabilities, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination- particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, the RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his right shoulder disability.

In this regard, however, the Veteran should be notified that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.  Failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

TDIU from September 1, 2007

With respect to the Veteran's TDIU claim, the Board notes that a request for TDIU benefits, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice, 22 Vet. App. 447.  While the claim for TDIU benefits from January 19, 2006, to July 12, 2006, was denied in the decision above, the Board must also determine whether TDIU benefits are warranted from September 1, 2007, to the present.  As noted above, the claim for an increased rating for the Veteran's right shoulder disability from September 1, 2007, to the present has been remanded for additional development, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits.  Additionally, the Veteran has filed an informal claim for an increased rating for his service-connected PTSD, which is also likely relevant to his TDIU claim.  As such, the Board finds that the issue of whether the Veteran is entitled to TDIU is inextricably intertwined with his increased rating claims.  Therefore, the issue of a TDIU will be held in abeyance pending completion of the additional development discussed above.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).  In this regard, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right shoulder disability.  The Veteran's claims file and a copy of this Remand must be provided to the examiner at the time of examination.  The examiner shall describe in detail all symptomatology associated with the Veteran's service-connected right shoulder disability.  

The examiner should render an assessment, based on all findings, as to whether motion of the Veteran's right arm is best characterized as:  limited to (a) shoulder level; (b) midway between the side and shoulder level; or (c) 25 degrees from the side.

With respect to the scapulohumeral articulation, the examiner should indicate whether there is (a) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (b) ankylosis that is intermediate between favorable and unfavorable; or (c) unfavorable ankylosis, with abduction limited to 25 degrees from the side. 

The examiner must also report whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  The examiner should state whether there is recurrent dislocation of the humerus at the scapulohumeral joint, and if so, whether there are (a) infrequent episodes, with guarding of movement only at the shoulder level, or (b) frequent episodes, with guarding of all arm movements.

With respect to the humerus, the examiner should state whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder).  As regards the clavicle or scapula, the examiner should state whether there is dislocation, malunion, or non-union; and, if non-union, whether it is with or without loose movement.

The examiner should further indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected right shoulder disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  The RO/AMC shall then readjudicate the Veteran's claim for an increased rating for his right shoulder disability from September 1, 2007, and readjudicate whether the Veteran is entitled to TDIU from September 1, 2007, under the provisions of 38 C.F.R. § 4.16 on the basis of the Veteran's service-connected disabilities.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

3.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition. 
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


